George Rose Smith, Justice, concurring. I agree that in this case there was no actual violation of the court’s order sustaining the appellant’s threshold motion. Such motions, however, which were almost never filed thirty years ago, are becoming more and more frequent. For that reason I venture to make some observations that perhaps go beyond the particular necessities of this case. In Kitchen v. State, 271 Ark. 1, 607 S.W. 2d 345 (1980), we pointed out that the trial judge should deny a threshold motion that is vague and indefinite, because the motion is properly used to prohibit the mention of some specific matter, perhaps of an inflammatory nature, until its admissibility has been shown out of the hearing of the jury. If a sufficiently specific motion is overruled, then it may not be necessary for counsel to renew his objection if the specific prejudicial matter is later introduced. See Ward v. State, 272 Ark. 99, 612 S.W. 2d 118 (1981). In the case at bar the threshold motion should have been overruled, because, as the majority observe, it was somewhat broad and necessarily subject to some judgment in its interpretation. The court, however, sustained the motion, broad as it was. There was in fact no violation of the court’s prohibitory ruling. I write this concurrence to emphasize my firm belief that if there had been a violation, it would have been incumbent upon appellant’s counsel to renew his objection, because he was responsible for the vagueness in his motion. A renewal of the objection would permit the trial judge to determine at once whether the proffered testimony in fact fell within the vague contours of the motion. If such a renewed objection is not required there will always be the possibility of what Llewellyn aptly called “the horror of a new trial,” since a definitive ruling will not be made until an appeal is taken and may then result in a second trial that should have been avoided.